Citation Nr: 0907651	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
peripheral neuropathy in the bilateral lower extremities.  In 
October 2005, the Veteran filed a notice of disagreement 
(NOD).  The October 2005 NOD did not clearly express the 
issues with which the Veteran disagreed, however, in 
correspondence received in November 2005, the Veteran 
clarified that he was only disagreeing with the denial of 
service connection for peripheral neuropathy of the lower 
extremities.  A statement of the case (SOC) was issued in 
September 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in the same month.

In August 2007 the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In December 2007, the Board remanded the claim on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in an October 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board points out that, in 
his January 2009 Informal Hearing Presentation, the Veteran's 
representative asserted that the Veteran had been diagnosed 
with Waldenstrom's Macroglobulinemia, a malignant cancer, 
which, he added, was a form of non-Hodgkin's lymphoma, and 
should be service-connected, as the Veteran served in Vietnam 
and was presumed to have been exposed to Agent Orange.  In 
addition, as the Board pointed out in the December 2007 
remand, in his October 2005 NOD, the Veteran stated that he 
had neuropathy since he was in Vietnam and that he also had 
trembling in his hands and protein in his blood.  He added 
that he felt his medical problems were caused by being 
subject to Agent Orange in Vietnam.  The Board referred the 
matters of service connection for trembling in the hands and 
protein in the blood to the RO for appropriate action.  It 
does not appear that the claims for service connection for 
Waldenstrom's Macroglobulinemia, trembling in the hands, or 
protein in the blood have yet been addressed by the RO.  As 
such, these matters are not properly before the Board, and 
are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is, thus, presumed to have been exposed to 
herbicides (to include Agent Orange) during service.  

3.  While the medical evidence reflects current diagnoses of 
bilateral peripheral neuropathy, there is no specific 
diagnosis of acute or subacute peripheral neuropathy-
disability recognized by VA as associated with herbicide 
exposure-nor is there evidence that any such disability was 
manifested to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during service.    

4.  The weight of the medical opinion evidence on the 
question of whether the Veteran's current bilateral 
peripheral neuropathy of the lower extremities is related to 
his presumed in-service herbicide exposure is in relative 
equipoise.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
due to herbicide exposure, are met.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ § 3.102, 3.159, 3.303, 3.307 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for peripheral neuropathy of lower extremities, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished. 

II.  Factual Background  

Service treatment records are negative for any diagnoses of 
or treatment for peripheral neuropathy.  

Records of private treatment from April to June 2003 reflect 
that, in June 2003, the Veteran presented for follow-up 
treatment for idiopathic peripheral neuropathy with a Charcot 
left midfoot deformity.  The physician noted that he had 
undergone EMG and nerve conduction studies, which were 
consistent with a mixed motor/sensory neuropathy affecting 
both lower extremities.  The diagnoses were idiopathic 
peripheral neuropathy with loss of protected sensation and 
neuropathic arthrotpathy left midfoot with rocker bottom foot 
deformity with dorsiflexion in abduction of the forefoot but 
no skin breakdown.  The physician added that the Veteran had 
a list of toxic chemicals that he was exposed to while at 
work, and opined that several of these could be the source of 
his neuropathy.  

Records of VA treatment from March 2005 to June 2008 reflect 
that the Veteran presented in October 2006 with complaints 
regarding his bilateral neuropathy.  He stated that his 
neuropathy began approximately 30 years earlier with an 
intention tremor and discomfort in his feet which had gotten 
progressively worse.  He stated that his legs felt weak and 
tired, adding that he had tingling in the side of his right 
thigh and numbness in his feet.  In describing his social 
history, the Veteran reported that he drank alcohol socially, 
twice a week, adding that, prior to 2003, he drank 5 to 6 
beers on the weekend and 3 to 4 beers once during the week, 
but would also sometimes go for several weeks without 
drinking.  The Veteran also reported that he served in 
Vietnam and may have been exposed to toxins there, adding 
that he had no occupational exposures since then.  Following 
examination and review of an EMG study, the pertinent 
assessment was approximately a 30 year history of peripheral 
polyneuropathy.  The physician noted that the neuropathy was 
severe and progressive over many years, adding that it was 
possible that the neuropathy was related to the presence of 
paraprotein, and that alcohol or toxins during the Vietnam 
War could be contributing.   

During the August 2007 hearing, the Veteran testified that he 
had not been exposed to toxic chemicals at work, rather, 
while he worked in a cement plant, an outside firm was hired 
to handle chemicals, and he did not come into contact with 
them.  He reported that the physician who indicated that his 
peripheral neuropathy could be caused by exposure to toxic 
chemicals at work had misunderstood him.  

The Veteran was afforded a VA examination in June 2008.  The 
examiner indicated that the most recent EMG, from June 2006, 
revealed mild to moderate sensory motor polyneuropathy, 
mostly in the lower extremities.  The examiner reviewed the 
claims file and records in VISTA and CPRS, adding that there 
was no definitive diagnosis as to the cause of the Veteran's 
neuropathy.  On the date of examination, the Veteran reported 
that he noted pain and weakness in his feet and legs about 
two years after separation from service and that the bones in 
his left foot dropped down in the early 1970s.  He went to a 
private doctor in the late 1980s, who referred him to another 
doctor for a nerve conduction test, and he was informed that 
he had a neuropathy, which had caused the bones in his left 
foot to drop.  The Veteran reported that he served in Vietnam 
for one year, and was in the fields where Agent Orange was 
sprayed, although he denied any signs or symptoms of 
neuropathy until after service.  The examiner ordered a nerve 
conduction study.  

The pertinent diagnosis following examination was mixed motor 
greater than sensory polyneuroapthy with axonal and 
demyelinating features affecting both feet and legs, starting 
in 1976 to 1978 after service.  The examiner stated that no 
etiological diagnosis of the cause of the Veteran's 
neuropathy could be made without speculation.  In an 
addendum, the examiner reported that the nerve conduction 
study of all four extremities revealed electrophysiological 
evidence consistent with peripheral polyneuropathy with 
mainly demyelinating features affecting 4/4 motor and 2 to 
3/4 sensory nerves in both feet and legs.  

Also in June 2008, the Veteran's representative submitted a 
May 2008 statement from the Veteran's private primary care 
physician, Dr. Vriezelaar.  Dr. Vriezelaar indicated that he 
had been asked to provide a medical opinion regarding the 
onset of the Veteran's currently diagnosed axonal peripheral 
neuropathy and monoclonal gammopathy/plasmacytosis.  Dr. 
Vriezelaar reported that he had been treating the Veteran 
since 1995, and added that he had reviewed a complete copy of 
the claims file, to include the service treatment records.  
He added that he was familiar with the condition of 
peripheral neuropathy, including its causes and 
complications, and had considered medical treatise evidence 
and research regarding peripheral neuropathy.  

Dr. Vriezelaar noted that the Veteran had chronic peripheral 
neuropathy, and that, while the service treatment records 
indicated no in-service diagnosis of this condition, no tests 
were performed specific to this condition during service.  
Dr. Vriezelaar noted that the Veteran was exposed to 
chemicals in service.  He stated that risk factors for 
peripheral neuropathy included age, family history, and other 
factors.  The physician concluded that, after completing a 
thorough history and testing, factors other than military 
chemical exposure had been eliminated.  Dr. Vriezelaar also 
stated that the Veteran's monoclonal gammopathy/bone marrow 
plasmacytosis is another condition linked to herbicide 
exposure in the Vietnam conflict (thereby clarifying that the 
military chemical exposure to which Dr. Vriezelaar attributed 
the Veteran's peripheral neuropathy was his in-service 
herbicide exposure).  Dr. Vriezelaar concluded by opining 
that the Veteran's current condition is at least as likely as 
not related to military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2008); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See generally 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Specific to the Veteran's assertions regarding Agent Orange 
exposure, absent affirmative evidence to the contrary, there 
is now a presumption of exposure to herbicides (to include 
Agent Orange) for all veterans who served in Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).  
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain diseases, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  Note 2 of 38 C.F.R. § 
3.309(e) defines "acute and subacute peripheral neuropathy" 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 
3.307(a)(6)(ii) provides that acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during service 
in order for that disease to be presumptively service 
connected.   

As the record reflects that the Veteran served in the 
Republic of Vietnam from July 1967 to July 1968, during the 
Vietnam era, he is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

Also as indicated above, the medical evidence reflects 
current diagnoses of bilateral peripheral neuropathy.  Here, 
however, there is no specific diagnosis of any acute or 
subacute peripheral neuropathy-the type of peripheral 
neuropathy recognized by VA as associated with herbicide 
exposure-let alone medical evidence indicating that any such 
disability was manifested within one year of exposure to 
herbicides in Vietnam, as required to establish service 
connection on a presumptive basis under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Rather, the June 2008 VA 
examiner opined that the Veteran's peripheral neuropathy 
began in 1976 to 1978-approximately a decade after service 
discharge.  Also, during the same examination, the Veteran 
himself reported that he noted pain and weakness in the feet 
and legs about two years after separation from service.  
Hence, the criteria for presumptive service connection for 
bilateral peripheral neuropathy, based on the Veteran's 
presumed in-service herbicide exposure, are not met. 

However, the Board also notes that, notwithstanding the 
presumption, service connection for disability claimed as due 
to exposure to herbicides may be established by showing that 
a disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 
and 38 C.F.R. § 3.303.  As indicated above, the record 
reflects conflicting medical opinion evidence on this 
question.

As indicated above, Dr. Vriezelaar stated that, in the 
Veteran's case, risk factors for peripheral neuropathy, other 
than military chemical exposure (specifically, herbicides), 
had been eliminated.  He opined that the Veteran's current 
condition is at least as likely as not related to military 
service.  

While the opinion of the June 2008 VA examiner that he could 
not make an etiological diagnosis of the cause of the 
Veteran's neuropathy without speculation is not supportive of 
the claim for service connection, it also does not directly 
contradict Dr. Vriezelaar's opinion.  In this regard, the VA 
examiner certainly did not rule out a relationship between 
in-service herbicide exposure and the Veteran's current 
bilateral peripheral neuropathy.  

Under these circumstances, the Board finds that the competent 
medical opinion evidence on the question of whether there 
exists a medical nexus between current peripheral neuropathy 
and in-service herbicide exposure is, is, at least, in 
relative equipoise.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

On these facts, and with resolution of all reasonable doubt 
in the Veteran's favor, the Board concludes that the criteria 
for service connection are met.

As a final point, the Board acknowledges that, during the 
August 2007 hearing, the Veteran's representative presented 
an alternative theory regarding a nexus between peripheral 
neuropathy and service, suggesting that peripheral neuropathy 
was related to medication, specifically, colchicine, used 
during service.  While both the June 2008 VA examiner and Dr. 
Vriezelaar also addressed the relationship between colchicine 
and peripheral neuropathy in their respective opinions, as 
service connection has been established, the Board need not 
address this alternate theory of entitlement.  

Here, the weight of the medical evidence on the question of 
whether the Veteran's current bilateral peripheral neuropathy 
of the lower extremities is related to his in-service 
herbicide exposure is in relative equipoise, application of 
the benefit-of-the-doubt doctrine requires that this point be 
resolved in favor of the Veteran.  Accordingly, service 
connection for bilateral peripheral neuropathy of the lower 
extremities is warranted.  


ORDER

Service connection for bilateral peripheral neuropathy of the 
lower extremities, as due to herbicide exposure, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


